No. 3--07--0893
_________________________________________________________________
Filed December 12, 2008
                              IN THE

                   APPELLATE COURT OF ILLINOIS

                          THIRD DISTRICT

                            A.D., 2008

In re DANIEL M.,                ) Appeal from the Circuit Court
                                ) of the 14th Judicial Circuit,
     a Person Asserted to be    ) Rock Island County, Illinois,
     Subject to Involuntary     )
     Admission                  )
                                )
(The People of the State of     )
Illinois,                       ) No. 07--MH--14
                                )
     Petitioner-Appellee,       )
                                )
     v.                         )
                                )
Daniel M.,                      ) Honorable
                                ) John L. Bell,
     Respondent-Appellant).     ) Judge, Presiding.
_________________________________________________________________

JUSTICE HOLDRIDGE delivered the opinion of the court:
_________________________________________________________________

     The trial court issued an order that the respondent, Daniel

M., was subject to involuntary admission to a mental health

facility (405 ILCS 5/3--600 (West 2006)).   The respondent

appeals, arguing that the trial court's order should be reversed

because the State failed: (1) to file a dispositional report as

required by section 3--810 of the Mental Health and Developmental

Disabilities Code (Code) (405 ILCS 5/3--810 (West 2006)); and (2)

to prove that inpatient hospitalization was the least restrictive

treatment alternative.   We reverse.
                               FACTS

     On October 16, 2007, after the respondent had been brought

to Kewanee Hospital by the police, a petition and two medical

certificates seeking involuntary admission for the respondent

were filed pursuant to section 1--119 of the Code.    405 ILCS 5/1-

-119 (West 2006).   The petition alleged that the respondent was:

(1) mentally ill and reasonably expected to inflict harm on

himself or others in the near future because of the illness (405

ILCS 5/1--119(1) (West 2006)); and (2) mentally ill and unable to

provide for his basic physical needs (405 ILCS 5/1--119(2) (West

2006)).   The petition included the following allegations: the

respondent threw a cast-iron skillet and telephone at his mother

on October 15, 2007; the respondent believed that people urinated

and defecated in his food and beverages; the respondent refused

medication because he believed people came into his house and

switched his medication; the respondent had grandiose delusions

about inventing the Ipod and writing the lyrics to popular songs

and was upset that he had not been compensated; the respondent

stated that he had been blacklisted by the Federal Bureau of

Investigation and the Central Intelligence Agency; and the

respondent was expected to be a continuing threat to others if he

was not hospitalized.

     On that same date, a result review report of Dr. Eric

Ritterhoff, a psychiatrist at Robert Young Mental Health Center,

was filed.   The report indicated the respondent had been

hospitalized for mental illness in 1985 and 1989.    It also


                                 2
indicated that Ritterhoff observed the respondent in the

emergency room at Kewanee Hospital on October 15, 2007, and

reviewed the written material the respondent produced that day.

Ritterhoff concluded that the written material described a

"severe complex delusional system of grandiosity and paranoia."

     Ritterhoff stated his impression was that the respondent

suffered from "[s]chizoaffective schizophrenia bipolar type."    He

described the respondent's delusions about writing lyrics for

popular songs and his paranoia about the government and his

mother.   Ritterhoff further observed:

     "[The respondent] is unable to talk for any extended period

     of time without introducing multiple delusional observations

     about me as far as being compromised and that he is needing

     to tell me what to do.    His judgment is severely impaired.

     He has lack of insight.    He feels very easily threatened and

     acknowledges being threatening toward his mother but feels

     justified on this based on the delusional statements already

     made."

He then concluded:

           "[The respondent] will be housed involuntarily on the

     psychiatric unit for continued professional observation will

     be made.   Attempts will be made to engage him in treatment

     for his mental disorder.   However it is this examiner's

     opinion that due to the length of his psychotic process that

     the likelihood of response in the near future is almost nil

     and that therefore he should be referred to the state


                                  3
     facility for chronic mental health care on an involuntary

     basis."

     On November 27, 2007, the trial court held a hearing on the

petition.   Ritterhoff testified about his observations of the

respondent on October 15, as detailed in his report.    He then

testified that he had examined the respondent about 45 times

since that day.

     Ritterhoff testified that the respondent suffered from

schizoaffective schizophrenia bipolar type for about 30 years.

He testified that the illness affects everything that the

respondent does.   The respondent believed that he was entitled to

payment for his creative talents as a lyricist for popular bands

and that he had been sodomized several times since 1983.    He

believed that the government was conspiring against him and had

fed him tainted food to alter his moods and periodically subject

him to involuntary care.

     Ritterhoff stated that the respondent became aggressive,

agitated, and argumentative when someone disagreed with him.      He

noted that the respondent had thrown a frying pan and a telephone

at his mother, which led to his current hospitalization, because

he thought she was a imposter who was trying to torment him by

preventing him from getting food.    Ritterhoff opined that the

respondent would act on his delusions if he was not in a safe

environment and medicated.

     Ritterhoff recommended that the respondent be hospitalized

at Singer Zone Mental Health Center (Singer) and that he receive


                                 4
mood stabilizing and antipsychotic medication.   In response to an

inquiry as to whether he considered alternative treatments,

Ritterhoff responded:

          "Whenever attempts are made to discuss with [the

     respondent] what his life would be like subsequent to not

     being in this institution, his responses are delusional

     comments about his life.   His choices are effected by his

     paranoid delusions and I have not felt that he would be

     appropriate for a less intense setting."

Ritterhoff concluded that the hospitalization in the Singer Zone

Mental Health Center was the least restrictive placement

alternative.

     The respondent testified that he completed law school and

had a master's degree in political science.   He spoke three

languages.   He stated that he enlisted in the Navy after high

school and that he had tried to pursue citizenship in Sweden but

was denied citizenship because the United States government had

possibly interfered.

     The respondent testified that he lobbed a frying pan and

telephone table in the general direction of his mother but that

he did not throw it at her.   He threw the objects as a way of

expressing his anger.   He testified that he was angry about not

eating in two or three days and was not acting on a delusion

about his mother being an imposter.   The respondent noted that he

believed that imposters were possible based on things he had seen




                                 5
in movies but recognized that he may have been delusional when he

thought someone was an imposter.

     The respondent testified that he had been treated for mental

illness through medication and therapy.       He stated that if he

were released, his father would give him a car and money to get

an apartment.

     The trial court found that the respondent was subject to

involuntary admission and ordered that he be admitted to the

Department of Human Services, Singer facility.

     The respondent appeals.

                               ANALYSIS

     Initially, the State argues that this appeal is moot because

the trial court's order had a duration of 90 days and 90 days

have since passed.   We will review the merits of the appeal

pursuant to the supreme court's holding in In re Barbara H., 183
Ill. 2d 482, 492, 702 N.E.2d 555, 559 (1998) ("To apply the

mootness doctrine under these circumstances would mean that

recipients of involuntary mental health services would be left

without any legal recourse for challenging the circuit court's

orders.").

     On appeal, the respondent first argues that the trial

court's order should be reversed because the State failed to file

a dispositional report as required by section 3--810 of the Code

(405 ILCS 5/3--810 (West 2006)).       Section 3--810 provides:

          "Before disposition is determined, the facility

     director or such other person as the court may direct shall


                                   6
     prepare a written report including information on the

     appropriateness and availability of alternative treatment

     settings, a social investigation of the respondent, a

     preliminary treatment plan, and any other information which

     the court may order.   The treatment plan shall describe the

     respondent's problems and needs, the treatment goals, the

     proposed treatment methods, and a projected timetable for

     their attainment.   If the respondent is found subject to

     involuntary admission, the court shall consider the report

     in determining an appropriate disposition."   405 ILCS 5/3--

     810 (West 2006).

     The State admits that no dispositional report was filed at

the time of the respondent's hearing.   The record also reveals

that the respondent did not object to the absence of the report.

The State argues that, in the absence of an objection by the

respondent, oral testimony about the information required by

section 3--810 should be sufficient to satisfy the statute and,

therefore, the error in failing to file the report should be

deemed harmless.

     In In re Alaka W., 379 Ill. App. 3d 251, 884 N.E.2d 241

(2008), we addressed compliance with section 3--810 and stated,

in accord with the supreme court holding in In re Robinson, 151
Ill. 2d 126, 601 N.E.2d 712 (1992), that "[t]he State satisfies

the requirements of section 3-810 absent a formal written report

only when the testimony provides the specific information

required by the language of the statute."   Alaka W., 379 Ill.
7
App. 3d at 270, 884 N.E.2d at 256.    We further suggested that

strict compliance with section 3--810 should be required because,

although we had repeatedly stated the need for strict compliance

with legislatively established procedural safeguards for

involuntary commitment proceedings, the caselaw indicated that

the State continued to disregard the procedural safeguards.

Alaka W., 379 Ill. App. 3d 251, 884 N.E.2d 241.    We now reiterate

the need for strict compliance with legislatively mandated

procedural safeguards to protect and balance the competing

interests of society and individuals subject to involuntary

commitment.    However, we will not require strict compliance in

this case, and we will review the State's testimony to determine

whether it satisfied the requirements of section 3--810.

     In this case, the oral testimony offered by the State's sole

witness, Ritterhoff, did not provide all the information required

by section 3--810.    Ritterhoff provided information about the

length of the respondent's mental illness and his problems, but

he did not provide any information about the appropriateness and

availability of alternative treatment or an adequate treatment

plan.   Ritterhoff summarily concluded that hospitalization was

the least restrictive treatment alternative but did not testify

as to what alternative treatments may have been available and why

they were inappropriate in this case.    Ritterhoff did not discuss

treatment goals or a projected timetable for their attainment; he

just stated that the respondent should be hospitalized and

medicated.    Such information was inadequate to satisfy the


                                  8
requirements of section 3--810.    See Alaka W., 379 Ill. App. 3d
251, 884 N.E.2d 241 (finding that the State did not comply with

section 3--810 where its witnesses' testimony did not address

available alternative treatment, why such treatments were

inappropriate, the treatment goals, or a timetable for attainment

of those goals).   The State's failure to file a dispositional

report required by section 3--810, or to present oral testimony

containing the information required to be in the report, mandates

reversal of the trial court's order.

     The respondent also argues that the trial court's order

should be reversed because the State failed to prove that

inpatient hospitalization was the least restrictive treatment

alternative.

     Hospitalization may only be ordered when the State shows

that it is the least restrictive treatment alternative.     Alaka

W., 379 Ill. App. 3d 251, 884 N.E.2d 241.    To satisfy this

requirement, the State must "present evidence of what, if any,

alternative treatments are available and why they are not

suitable for the respondent."     In re Alaka W., 379 Ill. App. 3d

at 273, 884 N.E.2d at 259.

     In the present case, in response to questioning about

whether he considered alternative treatments, Ritterhoff stated

that a "less intense setting" would be inappropriate for the

respondent because of his delusions.    He then summarily concluded

that hospitalization was the least restrictive treatment

alternative.   However, he did not testify about any specific


                                  9
alternative treatments and why they were inappropriate.   The

court cannot order hospitalization based on the respondent's

mental illness alone without evidence about other treatment

alternatives and their appropriateness.   Because the State failed

to produce evidence of less restrictive treatment options, it did

not meets its burden of proof, and the trial court's order must

be reversed.

                           CONCLUSION

     For the foregoing reasons, we reverse the judgment of the

circuit court of Rock Island County.

     Reversed.

     SCHMIDT and CARTER, JJ., concur.




                               10